Case 1:13-cv-05691-JHR-KMW Document 299-1 Filed 10/18/19 Page 1 of 2 PageID: 7288




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


  SMART VENT PRODUCTS, INC.,                      : CIVIL ACTION
                                                  :
                                                  :
                              Plaintiff,          : 1:13-CV-05691-JHR-KMW
                                                  :
          v.                                      :
                                                  :
                                                  :
  CRAWL SPACE DOOR SYSTEM INC.,                   :
  d/b/a CRAWL SPACE DOOR SYSTEMS,                 :
  INC.                                            :
                     Defendant.                   :

                AFFIDAVIT IN COMPLIANCE WITH L.CIV.R. 37(B)(1)
          I, Siobhan K. Cole, declare under penalty of perjury:

          On October 18, 2019, at the end of the seventh day of trial in this matter,

  counsel for Smart Vent represented to the Court and counsel for Crawl Space

  Doors that Smart Vent intended to produce pictures and videos of testing that

  Smart Vent conducted on Crawl Space Doors’ flood vent, which Smart Vent did

  not produce in discovery.

          In response, counsel for Crawl Space Doors requested that Smart Vent

  produce all documents and information in Smart Vent’s possession or control

  regarding the testing and not simply the select videos and pictures counsel for

  Smart Vent was referencing.




  23607790v.1
Case 1:13-cv-05691-JHR-KMW Document 299-1 Filed 10/18/19 Page 2 of 2 PageID: 7289




          At 7:15 p.m. yesterday evening, I received an electronic file containing three

  videos and 18 pictures regarding the testing of Crawl Space Doors’ flood vent by

  Smart Vent.

          At 8:17 p.m. yesterday, my partner Justin E. Proper demanded, via email,

  that Smart Vent produce all documents in its possession or control regarding the

  testing.

          At approximately 2:15 p.m. today, October 18, 2019, I conferred with

  counsel for Smart Vent, regarding Crawl Space Doors’ demand for additional

  information but Mr. DiMarino and I could not reach agreement.

          Dated: October 18, 2019



                                                      WHITE AND WILLIAMS LLP


                                                 BY: /s/ Siobhan K. Cole
                                                     Siobhan K. Cole
                                                     Justin E. Proper (pro hac vice)
                                                     Natalie B. Molz
                                                     1650 Market Street | One Liberty
                                                     Place, Suite 1800 |
                                                     Philadelphia, PA 19103-7395
                                                     Phone: 215.864.7000
                                                     Attorneys for Defendant,
                                                     Crawl Space Door Systems, Inc.




                                             2
  23607790v.1
